Mr. Justice Taylor delivered the opinion of the court. Abstract of the Decision. 1. Injunction, § 159*—when jurisdiction sufficiently appears on petition for interlocutory restraining order. In proceedings in equity to determine the rights of parties in certain real and personal property, where one of the parties seeks by interlocutory order to restrain the other parties from litigating the same questions in the courts of another State, the objection of want of jurisdiction to entertain the petition for the interlocutory order is not maintainable where it appears on appeal from orders sustaining demurrers to petitioner’s bill that the Supreme Court reversed the trial court and ordered a decree entered overruling the demurrers, since such decision could only have been on the ground that the trial court had jurisdiction of the property rights claimed by petitioner. 2. Injunction, § 168*—when court has jurisdiction to restrain proceedings in foreign court. In proceedings in equity to determine the rights of parties in certain real and personal property, where the court had jurisdiction of the property rights claimed in the proceeding, a petition by one of the parties thereto to restrain other parties from litigating the same questions in the courts of another State is maintainable where the domestic court obtained jurisdiction of the parties and property prior to that of the foreign court. 3. Injunction, § 159*—when petition for interlocutory order to restrain proceedings in foreign State sufficient. In a proceeding in equity to determine the rights of parties in certain real and personal property, where the facts and proceedings are involved and complicated, a petition to restrain some of the parties from litigating the same questions in the courts of another State need not, to be sufficient, set up in exhaustive detail all such facts and proceedings and all that the record discloses, since the matter arises after the court has acquired jurisdiction, and is only ancillary to the main issue, in which case the court will take judicial notice of all which the record discloses, and in such case very little is required in the way of a petition or pleading.